Citation Nr: 1019519	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  09-10 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The Veteran was on active duty in the US Army during World 
War II.  His service dates were from November 1943 to 
December 1945.  The records reveal that the appellant was 
decorated with the Purple Heart Medal for wounds received.  
He passed away in February 2007; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision rendered in December 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO), located in Atlanta, Georgia.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The appellant has come before the VA asking that service 
connection be granted for the cause of her husband's death.  
The record indicates that the Veteran served during World War 
II and was awarded a Purple Heart Medal for wounds received 
in combat.  It is further indicated by the record that at the 
time of his death in February 2007, the Veteran was service-
connected for the residuals of a shell fragment wound to the 
left Achilles tendon and the left hip.  He was not service-
connected for any other disability to include a cardiac 
disability or an acquired psychiatric disorder.  

The appellant contends that as a result of his service during 
World War II, he developed an acquired psychiatric disorder, 
to include depression and posttraumatic stress disorder 
(PTSD).  She intimates that this psychiatric disorder 
contributed to the Veteran's death because it had an adverse 
impact on his nonservice-connected cardiac disability.  

To support her claim, she has proffered two private medical 
statements.  In the first statement, written by a R. Baker, 
M.D., in November 2007, the physician wrote:

	. . . These symptoms are consistent 
with depression/post traumatic stress 
disorder more likely than not due to the 
veteran's wounds and his WW II service, 
and contributed to or expedited his death 
with the associated fatigue/weight gain 
associated with inactivity from 
depression - worsening his long-term 
diabetic and cardiovascular issues 
resulting in his death.

The second statement is undated and provided by the Veteran's 
cardiologist.  It states, in part, that:

	. . . However, it is of note that 
his affect was bland, he rarely smiled, 
and had a lot of discomfort talking about 
his military experiences. . . Even though 
we never ventured a diagnosis of 
Depression, he certainly was a victim of 
severe depression.  With a little more 
energy and self motivation, he could have 
done much better over the years.  [The 
veteran] received a Purple Heart medal 
due to wounds received during WW II.  We 
feel that it is likely that [the veteran] 
suffered from PTSD with secondary (or 
major) depression and that this 
contributed significantly to his heart 
disease and expedited his death. . . .


A review of the claims folder indicates that medical records 
pertaining to treatment of the Veteran in the years prior to 
his death have not been obtained and included in the claims 
folder.  The RO/AMC has a duty to obtain those records and if 
that is not successful, then to inform the appellant that it 
has attempted to obtain those records and that it is her 
responsibility to secure those records and forward them to 
the VA for review.

Once the records are obtained, a VA medical opinion  should 
be obtained.  

Also, the Board notes that, while the appeal was pending, the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, issued a decision with regard to the 
content of VCAA notices relevant to DIC claims.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) [The Veterans Claims 
Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009)].  In Hupp¸ the 
Court held that a notice with regard to a claim for DIC 
benefits must include:

(1)  a statement of the conditions (if 
any) for which the Veteran was service-
connected at the time of his or her 
death;

(2)  an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a previously service- 
connected disability; and

(3)  an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a disorder not yet 
service connected.


In the present case, a September 2007 letter informed the 
appellant of the evidence required to show that service 
connection for the cause of the Veteran's death was 
warranted.  The letter also advised her of the evidence 
necessary to support a claim for DIC benefits along with 
accrued benefits.  However, the letter did not inform her of 
the disabilities for which the Veteran was service-connected 
or of the evidence required to support a claim for benefits 
based on a nonservice-connected disorder.  

Accordingly, further appellate consideration will be deferred 
and the case is remanded to the RO/AMC for the following 
actions:

1.  The appellant should be issued a 
letter addressing the elements required 
under Hupp.  Specifically, the letter 
should inform the appellant of the 
Veteran's service-connected disabilities, 
and explain the evidence and information 
required to substantiate her claim for 
benefits based on a previously service-
connected disability and for a non-
service connected disability.

2.  The RO/AMC should contact the 
appellant and ask her to provide the 
name(s) of all VA and non-VA physicians 
and healthcare providers that treated the 
Veteran for his various conditions over 
the last five years.  After securing the 
necessary release(s), the RO/AMC should 
obtain those records that have not been 
previously secured.  To the extent there 
is an attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant should also be 
informed of the negative results, and 
should be given opportunity to submit the 
requested records.

3.  After Items 1 and 2 have been 
accomplished, a VA psychiatric 
practitioner is asked to respond to the 
following:  

a.  Is it at least as likely as not (a 50 
percent probability or greater) that the 
Veteran suffered from an acquired 
psychiatric disorder, to include 
depression and/or PTSD, that was related 
to his active service and/or a service 
connected disability.

b.  If so, is it at least likely as not 
(a 50 percent probability or greater) 
that the Veteran's service-connected 
disabilities and those disabilities that 
"should have been" service connected 
(e.g., an acquired psychiatric disorder - 
depression and/or PTSD), caused or 
resulted in his death, or contributed 
substantially or materially to his death.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

The practitioner should review the claims 
folder and indicate in the medical 
opinion that the folder was reviewed.  A 
comprehensive report including rationales 
for all opinions and conclusions should 
be provided.

4.  The RO/AMC should ensure that the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2009); see Stegall v. 
West, 11 Vet. App. 268 (1998).  If the 
determination remains adverse to the 
appellant, she and her representative 
should be provided a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.  The Board intimates no opinion as 
to the ultimate outcome of this case. The 
appellant need take no action until 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



